DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STEVE AUSTIN, JR.,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-1668

                           [December 22, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 062010CF009313A88810.

   Steve Austin, Jr., Lake Butler, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.